DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, and 16 were amended. Claims 1-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 112(b).
The previous grounds of rejection of claims 1-20 under 35 USC 103 is maintained. See response to arguments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Response to Arguments
	Applicant’s arguments filed 06/22/2021 have been fully considered, but are not persuasive. 

	Applicant argues, see page 11:

    PNG
    media_image1.png
    217
    650
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    653
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    85
    644
    media_image3.png
    Greyscale

	Examiner responds: 
	As understood by Examiner, Applicant argues that, while H. Zhang may generate a model for a segment of pipeline in the pipeline network, the model generated by H. Zhang is not a temporal causal dependency model for a station in the subsystem of the pipeline network because the model is for a segment of pipeline, and cannot be reasonable construed as a model for a station. 
	Examiner respectfully disagrees that the claims are patentable over the cited references for this reason. H. Zhang, Par. 0041, 0061-0064 describe performing system monitoring by determining whether the difference between inlet flow rate and outlet flow rate exceeds a threshold. Notice that the value in 

	Applicant further argues, see page 12:

    PNG
    media_image4.png
    143
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    503
    643
    media_image5.png
    Greyscale


	Examiner responds:
	Applicant’s specific arguments related to this assertion are discussed in further detail below.

	Applicant argues, see pages 12-13:

    PNG
    media_image6.png
    129
    672
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    468
    670
    media_image7.png
    Greyscale

	
Examiner responds:
	Examiner respectfully disagrees that the claim is patentable over the cited references for this reason. It is not entirely clear to Examiner what Applicant’s argument is here. Examiner notes that para. 80 was not explicitly cited in the rejection. As best understood by Examiner, Applicant’s argument is that the claim recites stations of a subsystem, but that H. Zhang may also include lengths of pipeline. The claim does not appear to require that the subsystem does not include any pipeline, and it is unlikely that the specification provides support for this as the claim recites upstream and downstream stations, which appear to be connected by a pipeline. If Applicant’s argument is that H. Zhang is concerned with pipelines rather than stations, this argument is believed to be addressed above. If Examiner has failed to understand Applicant’s argument, Applicant is encouraged to further clarify the argument in subsequent correspondence or to request an Examiner interview.

Applicant further argues, see pages 13-15:
    PNG
    media_image8.png
    406
    677
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    86
    630
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    404
    639
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    402
    699
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    258
    650
    media_image12.png
    Greyscale

	
	Examiner responds:
	Examiner respectfully disagrees that the claim is patentable over the cited references for this reason. As understood by Examiner, Applicant argues that while H. Zhang may teach determining whether or not inlet flow rate and outlet flow rate exceeds a threshold, this is a monitoring of a section of a pipeline network, not a monitoring of a single station of the pipeline network. As described above, the monitored section of pipeline corresponds to a monitoring station, so the monitoring of the pipeline is a only data from a single station is considered in the temporal causal dependency model, the claim would need to be amended.

	Applicant further argues that the other references cited in the office action dated 02/22/2021 fail to cure the deficiencies of identified above; however, this argument is moot as the rejection is not believed to be deficient for the reasons given above.

	An Examiner interview may help to clarify the issues regarding the rejection under 35 USC 103.
	
	The rejection under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5, 8-11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Zhang” (US 2015/0308919 A1) in view of “Arima” (US 2005/0011252 A1), further in view of “K. Zhang” (US 2017/0235626 A1).

	Regarding claim 1, H. Zhang teaches
	A computer implemented method for forecasting leaks in a fluid- delivery pipeline network, the method comprising: (abstract, method for monitoring leakage of oil pipeline networks)
identifying a subsystem of the pipeline network, the subsystem comprising a plurality of stations that are topologically connected; (par. 0019-0020, a monitoring method adopting an intelligent adaptive system for monitoring leakage; determining the state of each valve and pump in the pipeline network and obtaining the topological structure. For the purposes of the claim mapping, the subsystem is understood to be the set of stations which are downstream from at least one station. ); 
…temporal sensor measurements of different stations that are directly connected to each other,… different temporal series of sensor measurements from each of the stations of the subsystem, …an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station; (para. 0064 describes considering data for adjacent monitoring stations (i.e. stations that are directly connected to teach other. para. 0018 and 0073 indicate that the data analyzed is sensor data taken upstream and downstream from other sensor data.)
…for each of the stations in the subsystem implement the steps of:  generating a temporal causal dependency model for a first control variable of the plurality of variables at a particular station in the subsystem based on the different temporal series of measurement data of a second variable of the plurality of variables at the particular station, and the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station; (par. 0018, conducting training to obtain a nonlinear model, and obtaining the location of an actual leakage point; par. 0028, determining the actual time difference between the pressure waves generated by the leakage point arriving at the upstream sensor and the downstream sensor; par. 0041, 0061-0064 describe performing system monitoring by determining whether the difference between inlet flow rate and outlet flow rate exceeds a threshold. Notice that the value in equation (4) is indexed with “i”, which corresponds to a particular monitoring station as described at [0029]. This occurs prior to a particular potential leakage point being identified. That is, Step 4 is applied to the whole network. The difference is a difference between inlet and outlet for a section of pipe, so must correspond to an outlet (i.e., a downstream station, which is to say, a station in the subsystem considered in the mapping). See also figs. 4A-4C for an overview of the system. The point which is being mapped to monitoring each station corresponds to the decision diamond “Judge…”. Notably, this occurs before the pipeline network area is identified as a potential leakage point and is given priority.);
automatically calculating a normal operating value of the first control variable at the particular station by applying a learning algorithm to train the temporal causal dependency model associated with the particular station over a first training period comprising one or more different temporal series of measurement data made under normal operating conditions without any leak event operating conditions; and ([0061-0064] describes performing the calculation of the average described at [0063]. This is understood to correspond to training the model (i.e., determining the parameters of the model based on updated information) The historical information used to perform this calculation is described at [0062]. Notably, this occurs before the pipeline network area is identified as a potential leakage point and is given priority.)
providing an alert to trigger a correction of the leak event to prevent damage to the pipeline network. (Abstract indicates that H. Zhang is directed to methods and systems for monitoring a pipeline network and that leakages may be perfectly and accurately alarmed upon detection. An alarm is an alert. Note also the display step at the very end shown in Figure 4C. [0005] indicates that the method may be advantageous in preventing further expansion of a leakage incident. A leak expansion is damage to the pipeline network.)

generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station; 
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and 
… automatically calculating deviations between current measured values of the first control variable at the particular station and the normal operating value of the first control variable at the particular station over the first training period; 
determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions.  
However, Arima teaches
automatically calculating deviations between current measured values of the first control variable at the particular station and the normal operating value of the first control variable at the particular station over the first training period; determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions. (Arima discloses a pressure measuring method and device that uses a pressure sensor connected to a pipe for measuring the pressure of the pipe (abstract; par. 0020).  Arima teaches leakage can be judged after completing measurement of the pressure change amount in a leakage inspection; therefore, by using the value of the pressure change amount that measured the influences of the temperature change before the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang’s method of predicting leaks to include Arima’s teaching of calculating deviations between measured values and operating values over a period of time because when measured values deviate from normal operating values, an irregular operation can be determined and a warning can be issued to alert a user when irregular conditions arise.
The combination of H. Zhang and Arima does not appear to explicitly teach, but K. Zhang teaches
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station;  (H. Zhang teaches the monitoring stations and the relationship between them as described above. K. Zhang is directed to detecting anomalies in a system by building a causality graph describing a relationship between components during a normal period and detecting anomalies by examining patterns (abstract). Para. 0019 describes the input to the system which includes measurements from a variety of locations, including a time stamp (i.e., i tis temporal data). Para. 0021 describes determining causal relationships between multiple events. At para. 0024, the causation is summarized using a causality graph.)
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and (Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data 
The combination of H. Zhang and Arima and K. Zhang are analogous art because H. Zhang and Arima are directed to detecting a particular type of anomaly (i.e. a leak) and H. Zhang is directed to a method for  detecting anomalies.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of H. Zhang and Arima to use a causal graph as taught by K Zhang because the method taught by K. Zhang provides for anomaly and failure detecting in large systems, allowing the system operators to maintain the system more efficiently and reducing economic losses resulting from shutdowns or disruptions.
	
	Regarding claims 2, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	wherein the different temporal series of measurement data of a second variable of the plurality of variables at the particular station are current values of the sensor measurements.  (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of H. Zhang and Arima teaches using data for adjacent monitoring stations, but does not appear to explicitly teach using lagged values of the measurements; however, K. Zhang teaches
	wherein the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station in are lagged values of the sensor measurements.  (Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)


 	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	further comprising applying the learning algorithm for ranking the temporal series of -3-Application Serial No. 15/134,868Docket No. UTOP-005 1.US01 measurement data of the plurality of variables for generating the temporal causal dependency model for the first control variable.  (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time).
	
	Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of H. Zhang and Arima does not appear to explicitly teach, but K. Zhang teaches
	wherein the learning algorithm is a Lasso model.  (Para. 0016-0017 describe using the LASSO for estimating causality relations and detecting anomalies.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of H. Zhang and Arima to use the Lasso because it enhances the prediction accuracy and interpretability of the statistical model which it produces as described by K. Zhang at para. 0017.

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	further comprising generating the temporal causal dependency model for the first control variable of the plurality of control variables at the particular station in the subsystem, (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time)
	The combination of H. Zhang and Arima does not appear to explicitly teach, but K. Zhang teaches
based on the different temporal series of measurement data of a plurality of variables at the particular station, and temporal delay characteristics of the different temporal series of measurement data of the plurality of variables at the stations directly connected to the particular station. (H. Zhang teaches the monitoring stations and the relationship between them as described above. K. Zhang is directed to detecting anomalies in a system by building a causality graph describing a relationship between components during a normal period and detecting anomalies by examining patterns (abstract). Para. 0019 describes the input to the system which includes measurements from a variety of locations, including a time stamp (i.e., it is temporal data). Para. 0021 describes determining causal relationships between multiple events. At para. 0024, the causation is summarized using a causality graph. Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.	

	Claim 10 is substantially similar to claim 1 and is rejected with the same rationale in view of H. Zhang teaching a system including a computer at para 0009, understood to include a processor and memory. See also [0040] of K. Zhang.
	
	Regarding claim 11, the rejection of claims 2, 3, and 10 is incorporated herein. Claim 11 is substantially similar to claims 2 and 3 and is rejected with the same rationale.

	Regarding claim 15, the rejection of claims 9 and 10 is incorporated herein. Claim 15 recites substantially similar subject matter to claim 9 and is rejected with the same rationale. 



	Regarding claim 17, the rejection of claims 2, 3, and 16 is incorporated herein. Claim 17 recites substantially similar subject matter to claims 2 and 3 and is rejected with the same rationale.

	Regarding claim 20, the rejection of claims 9 and 16 is incorporated herein. Claim 20 recites substantially similar subject matter to claim 9 and is rejected with the same rationale.

	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, and K. Zhang in view of “Preston” (US 2016/0191163 A1).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Arima and K. Zhang does not appear to explicitly teach, but Preston teaches
	further comprising applying the learning algorithm to the temporal causal dependency model to compute a risk score of the first control variable, the risk score being based on differences between the calculated deviations and the threshold deviation. (Preston discloses a system and method for real-time monitoring of threats and situational status (par. 0008).  Preston teaches a set of scoring algorithms that assign a score to each detector value; the first scoring algorithm is “Across/Down” which does a good job of eliminating noise (par. 0193); the second scoring algorithm is “Edge/Down” which assigns part of its score based on the number of standard deviations away the historical average for the zone, and part of the score is based on how different the zone is from the three zones that immediately preceded it; this algorithm does a better job of displaying signals for true stimuli, for human operators, this produces much more satisfying results (par. 0194 and 0197). In the combination with H. Zhang/Arima/K. Zhang, a leak is understood to be an anomaly and Preston detects variations in a situational status. )


	Regarding claim 12, the rejection of claims 4, 8, and 10 is incorporated herein. Claim 12 is substantially similar to claims 4 and 8 and is rejected with the same rationale.
	
	Regarding claim 18, the rejection of claim 4, 8, and 16 is incorporated herein. Claim 18 is substantially similar to claims 4 and 8 and is rejected with the same rationale. 

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, and K. Zhang in view of “Abhulimen” (US 2005/0246112 A1).

	Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Arima and K. Zhang does not appear to explicitly teach, but Abhulimen teaches
	wherein the temporal sensor measurements of the plurality of control variables are accessed from a data repository of a SCADA system monitoring the fluid-delivery pipeline network.  Abhulimen teaches a leak detection system and method based on a new model for detecting and tracking leaks in pipeline flow system.  A Leak detection architecture incorporates a model that interface with controllers, Supervisory Control and Data Acquisition System (SCADA) and sensor devices to provide a system for detecting and locating leaks in single or complex gas and liquid pipeline system (par. 0061).  
	The combination of H. Zhang, Arima, and  K. Zhang and Abhulimen are analogous art because the combination of H. Zhang, Arima and K. Zhang is directed to leak/anomaly detection and Abhulimen is directed to leak detection.

 
	Regarding claim 13, the rejection of claims 6 and 10 is incorporated herein. Claim 13 is substantially similar to claim 6 and is rejected with the same rationale.

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, and K. Zhang in view of “Xiang” (US 2017/0090068 A1).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Arima, and K. Zhang teaches the temporal sensor measurements and control variables as described above; however, the combination of H. Zhang, Arima and K. Zhang does not appear to explicitly teach processing this data by removing outliers, removing short spikes and smoothing:
	further comprising processing the temporal sensor measurements of the plurality of control variables by removing outliers, removing short spikes and smoothing.  
	However, Xiang discloses a system and method for using sensed spectral data to provide estimations of soil properties within a field for determining soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field (par. 0003).  Xiang teaches monitor systems that may contain sensors for sending yield measurement data to a computer (par. 0075).  Xiang teaches an agricultural intelligence computer system for implementing agronomic data preprocessing of field data received from data sources.  The field data may be preprocessed for removing noise and distorting effects within the agronomic data including measured outliers that would bias received field data values; the agronomic data preprocessing may include removing data values commonly associated with outlier data values, specific measured data points that are known to unnecessarily skew other data values, data smoothing techniques used to 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang/Arima/K. Zhang method of predicting leaks to include Xiang’s teaching of using and smoothing techniques and filters to remove pikes and outliers because the system provides information that shows clear distinctions between positive and negative data inputs, and potential events may be identified.

	Regarding claim 14, the rejection of claims 7 and 10 is incorporated herein. Claim 14 is substantially similar to claim 7 and is rejected with the same rationale.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, K. Zhang and Abhulimen in view of “Xiang” (US 2017/0090068 A1).

	Regarding claim 19, the rejection of claims 6, 7 and 16 is incorporated herein. Claim 19 recites substantially similar subject matter to claims 6 and 7 and is rejected with the same rationale. The motivation for combining Xiang with  H. Zhang, Arima and K. Zhang applies equally well to combining Xiang with H. Zhang, Arima, K. Zhang and Abhulimen.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121